DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-22 have been cancelled.
Claims 1-13 and 23-31 are currently under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is July 17, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 17, 2020, March 12, 2020, and August 3, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on January 17, 2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: on page 2, line 26 there appears to be a typographical error.  The ETPs appears to be PTEs.  Suggest spelling out the abbreviation.
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  suggest spelling out abbreviation at first occurrence in claim 1 for phosphotriesterase (PTE).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 24, the phrase "being preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or can some other structure be encompassed.  See MPEP § 2173.05(d).   Suggest using standard Markush language and affirming that the structure is selected from the group consisting of the recited peptide sequences. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Scott et al. (U.S. Patent 9,796,990 B2).
Scott et al. disclose an enzyme with 93.4% identity to SEQ ID NO: 2 of the instant application that has organophosphate hydrolyzing activity (see entire document, particularly SEQ ID NO: 2 of the issued patent and alignment below).  The enzyme has the disclosed mutations as recited in instant claim 1.

   GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         September 30, 2021, 10:50:22 ; Search time 1 Seconds
                                           (without alignments)
                                           0.119 Million cell updates/sec

Title:          US-16-632-155-2

Sequence:       1 MGDRINTVRGPIPVSEAGFT..........LAGITVTNPARFLSPTLRAS 333

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 357 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_09302021_105019.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1572   93.4    357  1  AASEQ2_09302021_105019                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_09302021_105019

  Query Match             93.4%;  Score 1572;  DB 1;  Length 357;
  Best Local Similarity   93.1%;  
  Matches  308;  Conservative   11;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          2 GDRINTVRGPIPVSEAGFTLTHEHICGSSAGFLRAWPEFFGSRKALAEKAVRGLRRARSA 61
              || |||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db          6 GDLINTVRGPIPVSEAGFTLTHEHICGSSAGFLRAWPEFFGSRKALAEKAVRGLRHARSA 65

Qy        62 GVRTIVDVSTFDIGRDVRLLAEVSRAADVHIVAATGLWFDPPLSMRLRSVEELTQFFLRE 121
             ||:|||||||||||||||||||||||||||||||||||||||||||:|||||||||||||
Db        66 GVQTIVDVSTFDIGRDVRLLAEVSRAADVHIVAATGLWFDPPLSMRMRSVEELTQFFLRE 125

Qy       122 IQHGIEDTGIRAGIIKVATTGKATPFQELVLKAAARASLATGVPVTTHTAASQRDGEQQA 181
             |||||||||||||||||||||||||||||||||||||||||||||||||:||||||||||
Db       126 IQHGIEDTGIRAGIIKVATTGKATPFQELVLKAAARASLATGVPVTTHTSASQRDGEQQA 185

Qy       182 AIFESEGLSPSRVCIGHSDDTDDLSYLTALAARGYLVGLDHIPHSAIGLEDNASASALLG 241
             |||||||||||||||||||||||||||| ||||||||||| :|:|||||| |||| || |
Db       186 AIFESEGLSPSRVCIGHSDDTDDLSYLTGLAARGYLVGLDRMPYSAIGLEGNASALALFG 245



Qy       242 IRSWQTRALLIKALIDRGYMKQILVSNDWLFGFSSYVTNIMDVMDRVNPDGMAFIPLRVI 301
             ||||||||||||||||||  :||||:|||||||||||||||||||:|||||||:|||||


Qy        302 PFLREKGVPQETLAGITVTNPARFLSPTLRA 332
              ||||||||| |||||:|| |||||||||:||
Db        306 PFLREKGVPPETLAGVTVANPARFLSPTVRA 336


Search completed: September 30, 2021, 10:50:22
Job time : 1 secs

Conclusion
Claims 2-13 and 25-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






September 30, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656